DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5: “the authentication target person” lacks antecedent basis. 
Claim 5 it is unclear whether the “to adjust focusing” of the image taking device is an example of “different settings” used for controlling the single image-taking device of base claim 1.  More problematic is the lack of antecedent basis for “the image-taking device” in claim 5 making it unclear if this device is the same as the “single image-taking device” in base claim 1.
Claims 1-4 and 6-8 are indefinite due to their dependency upon claim 1.

Claim Interpretation
The phrase “output taken images…as authentication data for the authentication parts” is mere intended use.  Claim 1 positively recites outputting taken images but no authentication device, method or function is being performed by the claims; instead data is simply output for this intended “authentication” purpose.  Similar language is recited in independent claims 8 and 10.  In contrast, dependent claim 8 positively recites performing authentication further highlighting the lack of any such authentication and, instead, mere intended use for authentication in base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Salmelin (US 2017/0308763 A1).
Claim 1
	In regards to claim 1, Salmelin discloses an authentication data generation device {Figs. 1, abstract, summary of invention and cites below} comprising:
a memory storing instructions; and one or more processors configured to execute the instructions 
{see [0083]-[0087] discussing various implementations that include a memory and processor configured to execute the disclosed methodology} to:
control a single image-taking device to take images of a plurality of authentication parts of the authentication target person with different settings
{see Fig. 1 including a “single” image taking device (image sensor 110 and its associated optical arrangement 120, [0014]-[0020]) that is controlled by process and control unit 130 to take images of plural authentication parts (e.g. face, hand, eye/iris) as per [0020]-[0030] with different focus settings as discussed in [0031]-[0034]. See also Fig. 6, steps 601-603, [0116]-[0120]}; and
output taken images of the plurality of authentication parts obtained by the image-taking as authentication data for the authentication parts 
{see [0006], [0020], [0043], [0048], [0067] in which taken images are output by the sensor/camera and received by the control unit 130. See also Fig. 6, steps 603-604}. 
Claim 2
	In regards to claim 2, Salmelin discloses wherein the processor is configured to perform a preliminary image-taking of the authentication target person, and determine the plurality of authentication parts subjected to the image-taking by analyzing the preliminary taken image obtained by the preliminary image-taking {Fig. 7, capturing preliminary image step 7011, and detecting presence of face, eye, and/or fingertip of a person based on the preliminary image as further discussed in [0097]-[0103], [0115],  [0127], claim 8}.
Claim 3
	In regards to claim 3, Salmelin discloses wherein the processor is configured to determine a certain number of the plurality authentication parts included in the preliminary taken image as the plurality of authentication parts subjected to the image-taking {see the biometric identifier request in Step 601 [0114] which determines the biometric identifiers (face, iris, finger) including, for example, [0116]-[0117] in which two identifiers are requested/determined in the preliminary image.  See also [0048] for any combination of two or three of face, iris and fingerprint.  See also Fig. 7, capturing preliminary image step 7011, and detecting presence of face, eye, and/or fingertip of a person based on the preliminary image as further discussed in [0097]-[0103], [0115],  [0127], claim 8.  See also [0062]}.
Claim 4
	In regards to claim 4, Salmelin discloses wherein the processor is configured to determine all the plurality authentication parts included in the preliminary taken image as the plurality of authentication parts subjected to the image-taking
{see the biometric identifier request in Step 601 [0114] which determines the biometric identifiers (face, iris, finger) including, for example, [0116]-[0117] in which two identifiers are requested/determined in the preliminary image.  See in particularly [0048] for any combination of two or three of face, iris and fingerprint which determines “all the plurality of authentication parts. See also Fig. 7, capturing preliminary image step 7011, and detecting presence of face, eye, and/or fingertip of a person based on the preliminary image as further discussed in [0097]-[0103], [0115],  [0127], claim 8.  See also [0062]}.
Claim 5
	In regards to claim 5, Salmelin discloses wherein the processor is configured to control the image-taking device to adjust focusing of the image-taking device for each of the plurality of authentication parts and take an image focused on each authentication part {see Fig. 1 including a “single” image taking device (image sensor 110 and its associated optical arrangement 120, [0014]-[0020]) that is controlled by process and control unit 130 to take images of plural authentication parts (e.g. face, hand, eye/iris) as per [0020]-[0030] with different focus settings as discussed in [0031]-[0034]. See also Fig. 6, steps 601-603, [0116]-[0120]}.
Claim 6
	In regards to claim 6, Salmelin discloses wherein the plurality of authentication parts includes a face of the authentication target person, and a palm or finger of the authentication target person {see above cites for claim 1 in which the authentication parts include a face, iris, and/or finger. See also [0062]}.
Claim 7
	In regards to claim 7, Salmelin discloses wherein the processor is further configured to display, on a display device, a guide image indicating positions where the plurality of authentication parts to be placed, the positions being apart with a predetermined distance {see [0035]-[0041] discussing guiding arrangement provided on display 270 to guide positioning of the authentication parts (e.g. face, finger, eye)}.
Claim 8
	In regards to claim 8, Salmelin discloses an authentication processing device comprising:
an additional memory storing instructions; and one or more additional processors {see [0051] in which the one single processing and control unit 130 may be configured to comprise plural control units including separating processing and control units or sub-units configured to serve the various processing operations and controlling operations. 
See also [0083]-[0087] discussing various implementations that include a memory and processor configured to execute the disclosed methodology} to execute the instructions to:
perform authentication of the authentication target person using the authentication data for each authentication part {Fig. 6 recognizing the biometric identifier(s), [0001], [0022]-[0025], [0060]-[0065],
wherein the additional processor is configured to determine that the authentication of the target person is successful when the authentication for all of the plurality of authentication parts is successful 
{See [0048] for any combination of two or three of face, iris and fingerprint which determines “all the plurality of authentication parts. See also Fig. 7, capturing preliminary image step 7011, and detecting presence of face, eye, and/or fingertip of a person based on the preliminary image as further discussed in [0097]-[0103], [0115],  [0127], claim 8}
Claims 9 and 10
The rejection of device claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 9 and computer readable medium claim 10 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing program limitations of claim 10 see [0083].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakazaki (US 20220043895 A1) is a highly relevant, “X” type reference that discloses the claimed method (Fig. 3) and apparatus including the guide image of claim 7 (see Fig. 2 copied below and [0044]).  In regards to claim 1, see [0042]-[0047] in which different settings (camera parameters (focus, white balance, exposure and gain)) are controlled based on the authentication part


    PNG
    media_image1.png
    538
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    891
    464
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486